—Order, Supreme Court, New York County (Martin Stecher, J.), entered February 25, 1993, which, insofar as appealed from, granted in part plaintiff’s motion to enforce certain financial terms of the parties’ divorce judgment, unanimously affirmed, without costs.
The provision in the parties’ stipulation of settlement dated November 19, 1986, incorporated but not merged into the parties’ divorce judgment entered March 25, 1987, requiring defendant to pay plaintiff a lump sum of $75,000 is governed by the 20-year Statute of Limitations set out in CPLR 211 (b) or (e). Concur—Carro, J. P., Rosenberger, Ellerin and Kassal, JJ.